Citation Nr: 0016038	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-01714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of obtaining VA outpatient dental treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that denied service 
connection for a dental condition.



FINDINGS OF FACT

1.  There is competent (dental) evidence showing the presence 
of a dental condition in service that raises the reasonable 
possibility of a valid claim for service connection of a 
dental condition for VA outpatient dental treatment.

2.  Missing tooth number 9 is due to trauma in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a dental condition 
for VA outpatient dental treatment purposes is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
2.  Missing tooth # 9 is due to trauma in service and is a 
Class II(a) dental condition for the purpose of VA outpatient 
dental treatment.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 17.161 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran had active service from August 1959 to August 
1962.

Service dental and medical records show that the veteran was 
treated for various conditions, including dental problems.  A 
dental report of examination in September 1959 shows that 
teeth numbers 1 and 17 were missing at the time of his entry 
into service.  The medical report of his examination for 
separation from service in July 1962 reveals that he 
underwent a dental examination showing teeth numbers 1, 15 or 
16, and 17 were missing.  A dental report of treatment in 
August 1962 shows that the veteran fractured tooth number 9 
and that it was removed.  Tooth number 15 or 16 was not noted 
to be missing at that time.  Nor do the service medical or 
dental records show trauma to tooth number 15 or 16 or 
removal of either tooth.

Statements from the veteran are to the effect that he had to 
have a tooth removed shortly before separation from service 
when he was struck by a fork lift truck.  His statements 
indicate that he is requesting service connection for a 
dental condition for the purpose of obtaining VA outpatient 
dental treatment.  A claim for service connection for a 
dental disorder raises a claim for outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

The evidence shows the presence of a dental condition in 
service that may qualify for service connection for VA 
outpatient dental treatment, and the Board finds that the 
veteran's claim for such a condition is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

The Board recognizes that the RO denied this claim as not 
well grounded and finds that there is no prejudice to the 
veteran in appellate consideration of this claim on the 
merits without a prior remand of the case to the RO for 
initial consideration of this matter.  The evidence shows 
that the veteran and his representative have been provided 
with pertinent regulatory provisions, that they are familiar 
with the relevant evidence, and that they have continuously 
argued the case on the merits.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.381, 
3.382, 17.161 (1999).  The significance of finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary treatment for dental 
conditions due to service trauma, whereas other dental 
conditions related to service are typically subject to the 
limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161(c) ("Class II(a)").  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  Service connection by aggravation will be 
conceded in such teeth, carious restorable at entry into 
service, whether or not filled, but which necessitate 
extraction after the expiration of a reasonable time after 
entry into service.  38 C.F.R. § 3.381(b).  The provisions of 
38 C.F.R. § 3.381 were revised and the provisions of 
38 C.F.R. § 3.382 removed, effective as of June 8, 1999, to 
clarify requirements for service connection of dental 
conditions and provides that VA will consider certain dental 
conditions service-connected for treatment purposes if they 
are shown in service after a period of 180 days.  64 Fed. 
Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.

In this case, the service dental and medical records show 
that the veteran had teeth numbers 1 and 17 missing at the 
time of entry into service.  Hence, service connection is not 
warranted for either of these teeth.  These records indicate 
that tooth number 15 or 16 may have been missing at the time 
of his separation from service, but a report of his dental 
treatment in August 1962 does not indicate the loss of either 
tooth.  Nor do these records show that either tooth was 
extracted in service or injured by trauma while the veteran 
was in service.  Additionally, tooth number 16 is a 3rd molar 
that is not a dental condition for VA purposes.  38 C.F.R. 
§ 3.381, effective as of June 8, 1999, and 38 C.F.R. § 3.382, 
effective prior to June 8, 1999.  Under the circumstances, 
the preponderance of the evidence is against granting service 
connection for either tooth number 15 or 16.

The service dental and medical records do not show the loss 
of any other teeth except for tooth # 9 or any other dental 
condition that qualifies for service connection for VA 
purposes.  The dental records show that the veteran fractured 
tooth number 9 and that it was removed in August 1962 after 
he had his medical examination for separation from service.  
The cause of the fracture is not shown, but the veteran 
reports that it was due to being hit with a fork lift truck.  
The overall evidence leaves the Board uncertain as to whether 
or not missing tooth # 9 is due to trauma in service, and the 
Board finds that the evidence is essentially in equipoise on 
this matter.  Under the circumstances, this matter is 
resolved in favor of the veteran with application of the 
benefit-of-the-doubt doctrine in his favor.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


The evidence support granting service connection for missing 
tooth # 9 for VA outpatient dental treatment purposes, and 
the preponderance of it is against the claim for service 
connection for any other dental condition for such purposes.





ORDER

Service connection for missing tooth # 9 based on trauma for 
the purpose of VA outpatient dental treatment is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

